Exhibit 99.1 Eagle Bulk Shipping Inc. Reports First Quarter 201 6 Results STAMFORD, CT, May 10, 2016 Eagle Bulk Shipping Inc. (Nasdaq: EGLE) today announced its results for the first quarter ended March 31, 2016. First Quarter Highlights: ● Net reported loss of $39.3 million, or $1.04 per share, compared to a net loss of $20.7 million, or $0.55 per share, for the comparable quarter in 2015. ● Adjusted net loss of $27.5 million, or $0.73 per share, which excludes one-time refinancing expenses of $5.6 million and non-cash vessel impairment of $6.2 million. ● Net revenues of $21.3 million, compared to $26.3 million for the comparable quarter in 2015. ● Fleet utilization rate of 98.4%. ● As previously reported, completion of a comprehensive balance sheet recapitalization that provides Eagle Bulk with approximately $105 million in incremental liquidity and enhanced financial flexibility. Events Subsequent to the Close of the First Quarter Include: ● The sale of the vessel Peregrine for $2.7 million net after brokerage commissions. ● Agreement to sell two additional vessels, MV Harrier and MV Falcon, for $6.5 million net, after brokerage commissions. Gary Vogel, Eagle Bulk’s CEO, commented, “In a quarter which saw dry bulk indices hit all-time lows in February – coupled with the uncertainty and negative business impact of a protracted forbearance with certain of our lenders - Eagle Bulk acted decisively to significantly enhance our liquidity position and improve our long-term financial flexibility through the execution of a comprehensive balance sheet restructuring. In addition, as part of this transaction, we formed a new corporate structure to facilitate the Company’s ability to capitalize on market opportunities going forward. “In this regard, and in line with our objective to become the premier Supramax owner/operator, we continued to build out the Company’s operating platform through the recruitment of top-tier talent in both chartering and operations.We have also focused on technical enhancements, which includes bringing substantially all vessels under in-house management to help actively pursue operational excellence and cost efficiencies over the long-term.” Results of Operations for the three-month period ended March 31, 2016 and 201 5 For the first quarter of 2016, the Company reported a net loss of $39,278,670 or $1.04 per share, based on a weighted average of 37,829,257 diluted shares outstanding. In the comparable first quarter of 2015, the Company reported a net loss of $20,667,064 or $0.55 per share, based on a weighted average of 37,527,010 diluted shares outstanding. Net revenues in the quarter ended March 31, 2016 were $21,278,288 compared with $26,331,166 recorded in the comparable quarter in 2015. The decrease in revenue is attributable to lower time charter hire rates in the first quarter of 2016. Total operating expenses for the quarter ended March 31, 2016 were $57,742,766 compared with $43,839,019 recorded in the first quarter of 2015. The increase in operating expenses was primarily due to increase in voyage expenses, refinancing expenses and vessel impairment. Liquidity and Capital Resources Net cash used in operating activities during the three-month period ended March 31, 2016 was $19,494,868, compared with net cash used in operating activities of $9,636,748 during the corresponding three-month period ended March 31, 2015. The increase is primarily due to lower charter rates and professional fees with regard to the refinancing transaction. 1 Net cash used in investing activities during the three-month period endedMarch 31, 2016, was $508,792, compared with $742,014 during the corresponding three-month period ended March 31, 2015. Net cash provided by financing activities during the three-month period ended March 31, 2016 was $11,876,073 compared to net cash used in financing activities of $5,191,756 during the corresponding three-month period ended March 31, 2015. The increase in financing activities is due to $60,000,000 received from our Second Lien Loan facility offset by repayment of $15,625,000 of our term loan and $30,158,500 of our revolver loan. The Company also paid $2,340,427 in deferred financing costs. As of March 31, 2016, our cash balance was $16,768,574, compared to a cash balance of $24,896,161 at December 31, 2015. As of March 31, 2016 our total availability in the revolving credit facility under the First Lien Facility was $40,158,500. Capital Expenditures and Drydocking Our capital expenditures relate to the purchase of vessels and capital improvements to our vessels which are expected to enhance the revenue earning capabilities and safety of these vessels. In addition to acquisitions that we may undertake in future periods, the other major capital expenditures include funding the Company's program of regularly scheduled drydocking necessary to comply with international shipping standards and environmental laws and regulations. Although the Company has some flexibility regarding the timing of its dry docking, the costs are relatively predictable. The Company anticipates that vessels are to be drydocked every five years for vessels younger than 15 years and every two and a half years for vessels older than 15 years, accordingly, these expenses are deferred and amortized over that period. Funding of these requirements is anticipated to be met with cash from operations. We anticipate that this process of recertification will require us to reposition these vessels from a discharge port to shipyard facilities, which will reduce our available days and operating days during that period. Drydocking costs incurred are deferred and amortized to expense on a straight-line basis over the period through the date of the next scheduled drydocking for those vessels. In the three months ended March 31, 2016, three of our vessels were drydocked, and we incurred $1,276,178 in drydocking related costs. In the three months ended March 31, 2015, five of our vessels were drydocked, three other vessels were still in drydock as of March 31, 2015 and we incurred $3,060,384 in drydocking related costs. The following table represents certain information about the estimated costs for anticipated vessel drydockings in the next four quarters, along with the anticipated off-hire days: Quarter Ending Off-hire Days Projected Costs June 30, 2016 22 $0.65 million September 30, 2016 66 $1.95 million December 31, 2016 22 $0.65 million March 31, 2017 none none Actual duration of drydocking will vary based on the condition of the vessel, yard schedules and other factors. Actual costs will vary based on various factors, including where the drydockings are actually performed. 2 Summary Consolidated Financial and Other Data: The following table summarizes the Company’s selected consolidated financial and other data for the periods indicated below. CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended March 31, 2016 Three Months Ended March 31, 2015 Revenues, net $ $ Voyage expenses Vessel expenses Charter hire expenses Depreciation and amortization General and administrative expenses Refinancing expenses - Vessel impairment - Total operating expenses Operating loss ) ) Interest expense Interest income ) ) Total other expense, net Net loss $ ) $ ) Weighted average shares outstanding: Basic Diluted Per share amounts: Basic net loss $ ) $ ) Diluted net loss $ ) $ ) Fleet Operating Data Three Months Ended Three Months Ended March 31, 2016 March 31, 2015 Ownership Days Chartered in Days 90 Available Days Operating Days Fleet Utilization (%) 98.4% 97.1% 3 CONSOLIDATED BALANCE SHEETS March 31, 2016 December 31, 2015 ASSETS: Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Inventories Other assets Total current assets Noncurrent assets: Vessels and vessel improvements, at cost, net of accumulated depreciation of $58,027,166 and $49,148,080, respectively Other fixed assets, net of accumulated amortization of $183,670 and $159,827, respectively Restricted cash Deferred drydock costs Other assets Total noncurrent assets Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued interest Other accrued liabilities Fair value below contract value of time charters acquired Unearned charter hire revenue Current portion of long-term debt - Total current liabilities Noncurrent liabilities: First Lien Facility, net of debt issuance costs Second Lien Facility, net of debt issuance costs - Other liabilities Fair value below contract value of time charters acquired Total noncurrent liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $.01 par value, 150,000,000 shares authorized, 45,091,578 and 37,666,059 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 4 CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2016 March 31, 2015 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of deferred drydocking costs Amortization of debt issuance costs Amortization of fair value below contract value of time charter acquired ) ) Impairment of Vessels - Non-cash compensation expense Drydocking expenditures ) ) Changes in operating assets and liabilities: Accounts receivable ) Other assets Prepaid expenses Inventories ) ) Accounts payable ) Accrued interest ) Accrued expenses Unearned revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Vessel Improvements ) ) Purchase of Other Fixed assets ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from Second Lien Facility - Repayment of Term Loan ) ) Repayment of Revolver Loan ) - Cash used to settle net share equity awards - ) Deferred financing costs ) - Net cash provided by / (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 5 We have employed all of our vessels in our operating fleet on time and voyage charters. The following table represents certain information about our revenue earning charters with respect to our operating fleet as of March 31, 2016: Vessel Year Built Dwt Charter Expiration (1) Daily Charter Hire Rate Avocet May 2016 $ 5,000 Bittern Apr 2016 $ Voyage (1) Canary May 2016 $ Cardinal Apr 2016 $ 1,700 (1) Condor Apr 2016 $ 3,500 (1) Crane Jun 2016 $ 1,600 (2) Crested Eagle May 2016 $ Voyage Crowned Eagle Apr 2016 $ Voyage (1) Egret Bulker Unemployed $ Falcon May 2016 $ Gannet Bulker Apr 2016 $ 2,300 (1) Golden Eagle Apr 2016 $ 4,000 (1) Goldeneye Apr 2016 $ 2,000 (1) Grebe Bulker Apr 2016 $ 450 (1) Harrier May 2016 $ Hawk I Jun 2016 $ Ibis Bulker Apr 2016 $ 5,500 (1) Imperial Eagle Unemployed Jaeger Apr 2016 $ 3,000 (1) Jay Apr 2016 $ 4,000 (1) Kestrel I Jul 2016 $ Voyage Kingfisher May 2016 $ Voyage Kittiwake Apr 2016 $ 5,500 (1) 6 Martin May 2016 $ Merlin Apr 2016 $ 4,000 (1) Nighthawk Apr 2016 $ 2,900 (1) Oriole Apr 2016 $ Voyage (1) Osprey I May 2016 $ Owl Apr 2016 $ 4,700 (1) Peregrine(5) Apr 2016 $ Voyage (1) Martin May 2016 $ Merlin Apr 2016 $ Nighthawk Apr 2016 $ 2,900 (1) Oriole Apr 2016 $ Voyage (1) Osprey I May 2016 $ Owl Apr 2016 $ 4,700 (1) Peregrine(5) Apr 2016 $ Voyage (1) Petrel Bulker Apr 2016 $ 6,950 (1) Puffin Bulker May 2016 $ 1,500 (3) Redwing May 2016 $ Roadrunner Bulker Apr 2016 $ 5,350 (1) Sandpiper Bulker Apr 2016 $ 3,800 (1) Shrike Apr 2016 $ 5,000 (1) Skua Apr 2016 $ Voiyage (1) Sparrow Unemployed Stellar Eagle Apr 2016 $ 3,800 (1) Tern Apr 2016 $ 3,350 (1) Thrasher Apr 2016 $ 6,500 (1) Thrush Apr 2016 $ 3,200 (1) Woodstar Apr 2016 $ 4,000 (1) Wren May 2016 $ Voyage Upon conclusion of the previous charter the vessel will commence a short term charter for up to six months or a spot voyage. The vessel is contracted to continue the existing time charter at a daily charter rate of $5,250 after May 24, 2016. The vessel is contracted to continue the existing time charter at a daily charter rate of $4,500 after May 5, 2016. The vessels are subsequently contracted to perform a short term time charters. MV Egret Bulker is contracted to perform a time charter at a daily charter rate of $5,000; MV Sparrow is contracted to perform a time charter at a daily charter rate of $8,000 and MV Imperial Eagle is contracted to perform a voyage charter. On April 26, 2016, the Company sold the vessel Peregrine for $2.7 million after brokerage commissions payable to third party and expects to record a net loss of approximately $150,000 in the second quarter of 2016. The Peregrine was not available for delivery prior to April 26, 2016. 7 Glossary of Terms: Ownership days: The Company defines ownership days as the aggregate number of days in a period during which each vessel in its fleet has been owned. Ownership days are an indicator of the size of the fleet over a period and affect both the amount of revenues and the amount of expenses that is recorded during a period. Chartered-in under operating lease days: The Company defines chartered-in under operating lease days as the aggregate number of days in a period during which the Company chartered-in vessels. Available days: The Company defines available days as the number of ownership days less the aggregate number of days that its vessels are off-hire due to vessel familiarization upon acquisition, scheduled repairs or repairs under guarantee, vessel upgrades or special surveys and the aggregate amount of time that we spend positioning our vessels. The shipping industry uses available days to measure the number of days in a period during which vessels should be capable of generating revenues. Operating days: The Company defines operating days as the number of its available days in a period less the aggregate number of days that the vessels are off-hire due to any reason, including unforeseen circumstances. The shipping industry uses operating days to measure the aggregate number of days in a period during which vessels actually generate revenues. Fleet utilization : The Company calculates fleet utilization by dividing the number of our operating days during a period by the number of our available days during the period. The shipping industry uses fleet utilization to measure a company's efficiency in finding suitable employment for its vessels and minimizing the amount of days that its vessels are off-hire for reasons other than scheduled repairs or repairs under guarantee, vessel upgrades, special surveys or vessel positioning. Our fleet continues to perform at very high utilization rates. About Eagle Bulk Shipping Inc. Eagle Bulk Shipping Inc., is a Marshall Islands corporation headquartered in Stamford, Connecticut. We own one of the largest fleets of Supramax dry bulk vessels in the world. Supramax dry bulk are vessels which are constructed with on-board cranes, ranging in size from approximately 50,000 to 65,000 dwt and are considered a sub-category of the Handymax segment, typically defined as 40,000-65,000 dwt. We transport a broad range of major and minor bulk cargoes, including but not limited to coal, grain, ore, pet coke, cement and fertilizer, along worldwide shipping routes. Forward-Looking Statements Matters discussed in this release may constitute forward-looking statements. Forward-looking statements reflect our current views with respect to future events and financial performance and may include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The forward-looking statements in this release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although Eagle Bulk Shipping Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, Eagle Bulk Shipping Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charter hire rates and vessel values, changes in demand that may affect attitudes of time charterers to scheduled and unscheduled drydocking, changes in our vessel operating expenses, including dry-docking and insurance costs, or actions taken by regulatory authorities, potential liability from future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents and political events or acts by terrorists. 8 Risks and uncertainties are further described in reports filed by Eagle Bulk Shipping Inc. with the US Securities and Exchange Commission. Visit our website at www.eagleships.com Contact: Company Contact: Adir Katzav Chief Financial Officer Eagle Bulk Shipping Inc. Tel. +1 203-276-8100 Investor Relations / Media: Jonathan Morgan Perry Street Communications, New York Tel. +1 212-741-0014 Source: Eagle Bulk Shipping Inc. 9
